CONCURRING OPINION BY
COLVILLE, J.:
¶ 1 I concur with the result reached by the Majority. I write separately because the rationale I employ in reaching that result differs from the rationale utilized by the Majority.
¶ 2 The trial court sentenced Appellant on March 15, 2005. He did not file a direct appeal. Appellant’s judgment of sentence, therefore, was final when, on October 4, 2005, Appellant filed in the trial court the document he styled as a “Habeus [sic] Corpus Motion to Correct Sentence.” As such, the trial court should have treated this document as a PCRA petition. See Commonwealth v. Johnson, 803 A.2d 1291, 1293 (Pa.Super.2002) (“We have repeatedly held that the PCRA provides the sole means for obtaining collateral review, and that any petition filed after the judgment *1094of sentence becomes final will be treated as a PCRA petition.”).
¶ 3 Appellant did not claim in this PCRA petition that his sentence was ambiguous. In fact, Appellant explicitly stated that he was sentenced to four years in a state correctional institution. See Appellant’s “Habeus [sic] Corpus Motion to Correct Sentence,” 10/4/05, at ¶7. Appellant further asserted that the trial court “requested] that [Appellant] be given credit for any and all time served in pre-trial custody including any time [Appellant] was in custody via house arrest.” Id. at ¶ 8.
¶ 4 As to the claim Appellant raised in his petition, Appellant alleged that the “Pennsylvania State Prison Correctional System has refused to give [him] any credit for time served while awaiting trial.” Id. at ¶ 11. From this allegation specifically and from the remainder of Appellant’s petition generally, the only claim I can discern that Appellant raised in his petition was that the Department of Corrections has failed to credit him with time served. Notably, Appellant did not claim in his PCRA petition, nor did he argue in the hearing on that petition, that his sentence is illegal.2 Therefore, in my view, Appellant’s claim is not cognizable under the PCRA. See 42 Pa.C.S.A. § 9545(a)(2) (delineating claims cognizable under the PCRA); see also Commonwealth v. Perry, 386 Pa.Super. 534, 563 A.2d 511, 513 (1989) (“It was only when the petitioner challenges the legality of a trial court’s alleged failure to award credit for time served as required by law in imposing sentence, that a challenge to the sentence was deemed cognizable as a due process claim in PCRA proceedings.... It is enough, for the present, to note that a challenge to a Bureau of Correetions’ computation or construction of a sentence (or sentences) imposed may not be brought by a PCRA petition.”) (emphasis in original).
¶ 5 For these reasons, I agree with the Majority’s decision to affirm the trial court’s order denying Appellant’s motion/petition.

. Appellant did invoke the phrase "illegal sentence” in both his memorandum of law filed in support of his PCRA petition and in his brief to this Court. Appellant makes no developed argument in either of these documents to support a claim that his sentence is illegal, nor am I able to discern any illegality in his sentence.